*959Order of March 24,1952, reversed on the law, without costs of this appeal to any party, and motion denied, without costs. (See Matter of Frank, 283 N. Y. 106, and Finch v. Goldstein, 245 N. Y. 300, 303.) Order entered April 8, 1952, affirmed, without costs. All concur. (Appeal from two orders [1] [April 8, 1952] directing trial by jury in an ineompetency proceeding; and [2] [March 24, 1952] restraining the alleged incompetent from disposing of any property during pendency of the proceeding.) Present — Taylor, P. J., MeCurn, Kim-ball, Piper and Wheeler, JJ.